Citation Nr: 1728788	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left thumb disorder, to include arthritis and a ganglion cyst.

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome ("right shoulder disability").

3.  Entitlement to an increased rating for eczema and seborrhea of the scalp, face, and elbows ("skin disability"), rated initially as 10 percent disabling, and as 60 percent disabling from April 12, 2017.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1992, and from June 2007 to July 2008, including service in Iraq.  She had additional service in the Army National Guard, including a period of active duty for training (ACDUTRA) from June 20 to August 15, 1979, and in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The January 2011 decision granted service connection for the right shoulder disability, assigning a 20 percent disability rating, and granted service connection for the skin disability, assigning a 10 percent rating effective, both effective November 19, 2009.  The March 2011 decision denied service connection for left thumb osteoarthritis.

The Board notes that the Veteran also initiated appeals of service connection for bilateral plantar fasciitis with degenerative joint disease and left Achilles tendonitis; however, service connection for these disabilities was granted in an April 2017 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

The April 2017 rating decision also increased the rating for the skin disability to 60 percent, effective April 12, 2017, which constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express her desire for another hearing, and she indicated in June 2017 that she did not want another Board hearing.

In July 2016, the Board remanded the claims for further development.  The remand directives included verifying the Veteran's periods of ACDUTRA and INACDUTRA, obtaining outstanding treatment records, and scheduling the Veteran for VA examinations of the skin and right shoulder.  Subsequently, records noting the Veteran's ACDUTRA and INACDUTRA dates have been associated with the claims file, the specified treatment records have been associated with the claims file, and the Veteran had VA examinations of the skin and right shoulder in April 2017.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of left thumb arthritis and ganglion cyst, which were diagnosed within one year of separation from service.

2.  The Veteran's dominant hand is her right hand.  

3.  For the entire period of appeal, the right shoulder disability is manifested by pain, flexion limited to 90 degrees, abduction limited to 85 degrees, and external rotation limited to 40 degrees.

4.  For the period of appeal prior to April 12, 2017, the skin disability was treated with topical corticosteroids.  

5.  For the period of appeal from April 12, 2017, the skin disability is assigned a 60 percent rating, the maximum schedular rating authorized under Diagnostic Code 7806, and there is no showing that the skin disability is unique or unusual. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left thumb arthritis and ganglion cyst have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

3.  For period of appeal prior to April 12, 2017, the criteria for a rating in excess of 10 percent for the skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).

4.  For the period of appeal from April 12, 2017, the criteria for the assignment of a rating in excess of 60 percent for the skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for a left thumb disorder, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the increased rating claims, the RO provided a notice letters to the Veteran in December 2009, prior to the adjudication of the claims for service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings for the shoulder and skin disabilities are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to these claims.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claims.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and other medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claims. 

The Veteran underwent VA examinations in February 2010, August 2011, and April 2017 to obtain medical evidence regarding the severity of the shoulder and skin disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  They were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claims.

II.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as arthritis.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Thumb Disorder

The Veteran contends that her left thumb was injured in Iraq and she continues to have pain and loss of range of motion in the first joint.  See the March 2011 notice of disagreement; April 2012 statement.  

As will be discussed in more detail below, the evidence of record indicates that the Veteran was diagnosed with mild arthritis of the left thumb in December 2008 and a ganglion cyst of the left thumb in January 2009.  Thus, the current disability requirement for service connection for a left thumb disorder is satisfied.  

The evidence is in equipoise on the issue of whether the left thumb diagnoses are etiologically related to active service.  The Veteran's service treatment records (STRs) for her periods of active service from September 1983 to December 1992 and prior period of ACDUTRA are silent for mention of complaints, diagnosis, or treatment of any left thumb problems, and the Veteran does not allege that her left thumb problems had their onset during these periods of service.  

STRs for the Veteran's period of active service from June 2007 to July 2008 are also silent for mention of complaints, diagnosis, or treatment of any left thumb problems; however, post-service treatment records from Walter Reed medical center dated in December 2008, less than six months after separation from active service, indicate that the Veteran reported having pain in her left thumb interphalangeal (IP) joint.  She stated that it hurt to move the thumb and had progressed over the last three months.  She also noticed a nodule at the joint that had popped up over the same time period.  The Veteran stated that she had closed a door on her thumb while in Iraq, which caused it to swell up and was painful, but she did not have it evaluated for a fracture.  She was assessed as having minimal evidence of warmth or swelling, but the nodule was suggestive of an osteophyte that was restricting joint movement.  X-rays showed mild arthritis.

In January 2009, the Veteran reported having a cyst on her left thumb for three months.  She indicated that the initial injury occurred in June 2008 when she caught her thumb in a door.  The Veteran stated that she was having increased pain with flexion.  She was assessed as having a ganglion cyst.  She was given the option of having surgery for removal of the cyst, which the treating doctor explained did not mean that all of her pain would resolve, but she declined because she was in school.

In a February 2010 VA examination, the Veteran reported that she had left thumb cellulitis from an insect bit in Iraq in 2007, which had healed with a few weeks of antibiotics, but she had some residual stiffness in the metacarpophalangeal joint.  Upon physical examination, there was no evidence of cellulitis on the left thumb.  X-rays did not show any fractures, dislocations, or gross bone erosions.  There were also no significant degenerative changes.

In a September 2011 VA examination, the Veteran indicated that "something popped" in her left thumb in 2007, and that since then, she has had stiffness in the thumb.  She was able to make a full fist with her left hand; was able to oppose with her thumb to the tip of her index, middle, right, ring, little finger, and base of little finger; and bring fingertip to the proximal carpal crease with a gap.  There was no localized tenderness, swelling, deformity, or instability present.  Range of motion of each digit at the MP joint was from zero to 90 degrees, at the PIP joint was from zero to 100 degrees, and at the DIP joint from zero to 70 degrees with no pain in the ranges of motion and no loss of motion on repeated movement.  There was also no evidence of adverse impact on activities of daily living or occupation.  The examining physician concluded that the Veteran had a resolved contusion and strain of the left thumb.  

The Veteran testified in a May 2016 Board hearing that her left thumb problem started in 2007 or 2008 while she was deployed in Iraq.  She stated that she experienced problems with her thumb since it had been closed in the car door in Iraq.  She stated that the ganglion made it difficult to bend the thumb and grasp things, and that she had been treating it with ice and Motrin intermittently since 2008.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board acknowledges that there is conflicting medical evidence regarding the Veteran's current left thumb diagnoses, and that the Veteran's own statements about the etiology of her left thumb problems have been inconsistent.  As such, the Board could seek further examination to definitively opine on the existence and etiology of any current left thumb diagnoses.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this case, there is probative medical evidence that the Veteran has a diagnosis of left thumb arthritis and a ganglion cyst, which were diagnosed within a year of her separation from active service.  Moreover, although some of the Veteran's statements about the etiology of her left thumb pain have been inconsistent, she has been generally consistent that she continues to have left thumb pain and limited range of motion since her most recent separation from active duty.  The Veteran is competent to describe her observable symptom of having pain in her thumb.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She also has medical training as a nurse.

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for a left thumb disorder is warranted based on the presumption that it manifested to a compensable degree within one year of separation from service under 38 C.F.R. § 3.309.

III.  Increased Rating Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Right Shoulder Disability

The Veteran's right shoulder disability is rated under Diagnostic Code 5201, for limitation of motion of the arm.  

A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.
	
The Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected right shoulder disability.  As noted above, for a 30 percent rating under Diagnostic Code 5201, the evidence must show limitation of motion of the major arm to midway between the side and shoulder level.  In this case, the evidence shows that for this period of the appeal, forward flexion was limited to 90 degrees at most, abduction was limited to 85 degrees at most, and external rotation was limited to 40 degrees at most.  

In a February 2010 VA examination, the Veteran reported symptoms of pain and locking of the right shoulder.  She denied a history of dislocations or subluxations, and there were no signs of inflammation.  The Veteran took Mobic once a day to help with pain and had not received cortisone injections.  She indicated that she had flare-ups of pain and limited movement 2-3 times per year, each lasting for one week.  The Veteran was able to perform her usual occupation as a clinical nurse and she could perform activities of daily living.  The Veteran was right hand dominant.  Upon physical examination, active range of motion showed forward flexion to 90 degrees, extension to 40 degrees, internal rotation to 80 degrees, external rotation to 40 degrees, and abduction to 85 degrees.  After three repetitions of movement, there was additional functional loss of 5 degrees of forward flexion, external rotation, and abduction due to pain.  During flare-ups, there was additional functional loss of 10 degrees of forward flexion, external rotation, and abduction due to pain after repetitive use.  There was no edema, effusion, or palpable abnormal masses; however, there was tenderness along the anterior shoulder and acromial area.  The diagnosis was right shoulder impingement syndrome.  

The Veteran had another VA examination of the right shoulder in September 2011.  She reported symptoms of discomfort in the shoulder, particularly when lifting heavy weight and doing above-shoulder activity, and occasional popping.  Range of motion measurements showed forward flexion to 160 degrees, abduction to 160 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees.  There was no pain through the range of motion performed times three, and there was no localized tenderness, swelling, deformity, or instability clinically present.  

The Veteran testified in a May 2016 Board hearing that her shoulder hindered her ability to do her job as a nurse, limited her ability to lift her arm up higher than shoulder level, and caused pain when she moved her arm.  She indicated that she was experiencing a flare-up during the hearing, caused by the weather, which caused pain on movement, sometimes swelling, stiffness, and tingling in her fingers.  

VA treatment records indicate that in July 2016, the Veteran reported having chronic right shoulder pain that was gradually getting worse.  She indicated that her shoulder hurt in certain movements and at night she sometimes woke up with numbness in the extremity.  She denied any weakness.  X-rays showed small spurs at the inferior glenoid rim, and at the coracoid process and acromion.  The peritendinous area was tender.  Motor strength was normal.  The Veteran denied a cortisone injection.  

In a March 2017 VA appointment, the Veteran reported having pain in her shoulder, with no new injury.  She was noted to have joint tenderness and a limited range of motion of internal rotation.  

The Veteran had a third VA examination of the right shoulder in April 2017.  She reported continued shoulder pain, avoiding carrying anything on the right shoulder, avoiding carrying anything heavy with that shoulder, sometimes getting popping and cracking, and having used a sling in the past for flare-ups.  Flare-ups occurred in cold weather, which made her shoulder ache.  For relief, the Veteran took Motrin and rested the shoulder.  The examiner indicated that the Veteran's dominant hand was her right hand.  Range of motion measurements showed flexion to 90 degrees, abduction to 100 degrees, and external and internal rotation to 90 degrees.  After repetitive use with at least three repetitions, there was no additional functional loss or loss of range of motion.  There was no evidence of pain with weight-bearing or crepitus, but there was moderate tenderness at the anterior glenohumeral joint.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during a flare-up.  Results of a muscle strength test were normal.  

In sum, the Board finds that for the entire period of appeal, the right shoulder disability does not more nearly approximate limitation of motion of the major arm to midway between the side and shoulder level to warrant an increased rating of 30 percent under Diagnostic Code 5201.  Rather, the evidence shows that for the entire period of appeal, forward flexion was limited to 90 degrees at most, abduction was limited to 85 degrees at most, and external rotation was limited to 40 degrees at most, which is productive of a disability picture warranting a 20 percent rating.  As stated above, forward flexion and abduction to 90 degrees amounts to shoulder level.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board acknowledges the February 2010 VA examiner's findings that after three repetitions of movement, there was additional functional loss of 5 degrees of forward flexion, external rotation, and abduction due to pain, and that during flare-ups, there was additional functional loss of 10 degrees of forward flexion, external rotation, and abduction due to pain after repetitive use.  In two subsequent examinations, however, the Veteran was not noted to have any additional functional loss or range of motion after repetitive movement.  Thus, the Board finds that the February 2010 examination range of motion measurements were not of such frequency and severity to result in in a disability picture productive of  the limitation of motion of the arm to midway between the side and shoulder level to warrant a 30 percent rating.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  The Board, however, finds no basis upon which to assign increased or additional ratings for the Veteran's right shoulder disability at any point during the period of appeal, aside from ulnar neuropathy for which service connection was denied.  The Veteran has never been found to have ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  Thus, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) do not apply.  

Skin Disability

The Veteran's skin disability is rated under Diagnostic code 7806, for dermatitis or eczema.  This diagnostic code provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson  v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'" The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied." Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Board notes preliminarily that the RO initially rated the Veteran's skin disability as 10 percent disabling under Diagnostic Code 7806, and then increased the rating to 60 percent effective April 12, 2017.  As discussed above, a 60 percent rating is the maximum schedular rating available.  38 C.F.R. §4.118, Diagnostic Code 7806.  

The Board finds that for the period of appeal prior to April 12, 2017, a rating in excess of 10 percent rating is not warranted.

In a February 2010 VA skin examination, the Veteran reported using hydrocortisone cream as needed several months of the year, including in the fall, spring, and winter, for eczema on her right elbow, several spots on her face, and scalp.  She also used a medicated shampoo 1-2 times per week for seborrhea on her scalp.  The examiner indicated that the Veteran's seborrhea involved about 1-2 percent of her total body surface, and about 2-3 percent of her exposed body surface area.  The Veteran's face and elbows did not show any eczema lesions, but by history they involved less than 1 percent of her total body surface area and 2-3 percent of her exposed body surface area.  There was no scarring or disfigurement noted.

The Veteran had another VA skin examination in August 2011.  She reported that her eczema involved her face, both arms, both knees, and both feet.  In the past 12 months, the condition had remained intermittent.  There were no side effects from the treatment of steroid cream used when necessary.  Symptoms included redness of the area, with peeling of flakes, itching, and burning.  She denied pain, fever, weight loss, and neoplasm.  The examiner indicated that the Veteran had patches of flaky skin on the nose, between the eyebrows, on the forehead near the hairline, and near the chin area.  The affected areas covered approximately 50 percent of the Veteran's face, less than 1 percent of the total body surface area, and 2-3 percent of the exposed body surface area.  There was no hair loss, alopecia, or hyperhidrosis.  The upper and lower extremities were found to have normal skin, and the eczema on these areas was noted to be in remission.

Treatment records from Walter Reed medical center indicate that in December 2011, the Veteran reported having a rash that looked like eczema in between her breasts, which she stated had been there for a week, but had occurred intermittently since 2007.  She was assessed as having candidiasis of the skin and was prescribed an antifungal cream.

VA treatment records indicate that in March 2016, the Veteran requested eczema cream for her back, which was itchy.  

In the May 2016 Board hearing, the Veteran testified that she had eczema on her hairline, eyebrows, nose, crook of arm, and back.  She used hydrocortisone cream and Eucerin or Vaseline.  She stated that she always had eczema, but the severity was not constant; she always had it on the hairline, hair, and eyebrows, and it was on her nose, crook of arm, back of leg, and back a couple times per year.  

In March 2017, the Veteran reported in a VA women's health appointment that she had a dry rash on her back.  She was assessed as having dry eczema and topical steroids were ordered.

In April 2017, the Veteran had a third VA skin examination.  She reported that her eczema flared up in hot and cold weather and caused itchy dry patches of skin on her face, back, arms, and legs.  She had been treated with hydrocortisone and triamcinolone creams and used Eucerin lotion as needed.  The skin condition did not cause scarring or disfigurement of the head, face, or neck, and there were no benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to her skin conditions, such as fever, weight loss, or hypoproteinemia.  She used topical corticosteroids for six weeks or more in the past 12 months, but not constantly, and had not had any other treatments.  She also had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner indicated that the eczema covered 5-20 percent of the Veteran's total body area and less than 5 percent of the Veteran's exposed body area, noting that the eczema was present as dry hyperpigmented patches of skin with flaking on the forehead, anterior right thigh, and upper right back.

After considering the totality of the record, the Board finds that the Veteran's skin disability has remained generally consistent in its severity throughout the entire period of appeal.  In the February 2010 VA examination, the Veteran reported that her eczema was worst in the winter, and that she also used hydrocortisone cream in the fall and spring months.  The August 2011 VA examination report does not indicate how often the Veteran used cortisone cream, nor did the Veteran specify in the May 2016 Board hearing how frequently she used cortisone cream; however, she did state that she "always" had eczema on her hairline, in her hair, and on around her eyebrows.  The RO increased the rating to 60 percent based on the results of an April 2017 VA skin examination, which indicates that the Veteran had used topical corticosteroids for six weeks or more in the past 12 months, but not constantly.  Significantly, this increase was based upon the recent case of Johnson v. McDonald, 27 Vet. App. 497 (2016) where the Court held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  As explained above, however, during the pendency of this appeal, the Johnson case was reversed by the Federal Circuit. Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601.  Reviewing the evidence in light of the Federal Circuit case reflects that the Veteran's use of topical steroids and creams was not so extensive to more nearly approximate systemic therapy.  Rather, the Veteran has indicated that the condition was intermittent and she used the steroids and creams as needed.  In February 2010 the examiner felt the condition involved about 1-2 percent of total body surface and 2-3 percent of exposed body surface.  The 2011 examiner noted the condition was intermittent and involved the face, arms knees and feet and she used steroid cream when necessary.  Again, the affected area was estimated to be less than 1 percent of total body surface and 2-3 percent of exposed body surface.  During her hearing she reported the severity of the condition was not constant and would always be along the hairline hair and eyebrows and would be on nose, arms, legs or back a couple times a year.  Thus, the Board finds that for the period of appeal prior to April 12, 2017, a rating in excess of 10 percent is not warranted for the Veteran's skin disability based on near-constant use of topical corticosteroids during the past 12- month period.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601.  
 
A 60 percent rating is the maximum rating allowable under Diagnostic Code 7806.  No higher or alternative rating under a different diagnostic code can be applied.  The only applicable diagnostic codes for disabilities of the skin that would provide a potentially higher rating, Diagnostic Codes 7800 and 7817, are inapplicable here, as the Veteran does not have visible or palpable tissue loss to the head, face, or neck, or systemic manifestations (such as fever, weight loss, and hypoproteinemia) necessary to obtain a higher rating under those diagnostic codes.  The Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for a separate rating under 38 C.F.R. § 4.118, Diagnostic Codes 7807 to 7833.

Finally, the Board notes that the 60 percent rating is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limited pain, limited range of motion, and near-constant use of topical corticosteroids are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms were not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability ratings assigned for her levels of impairment.  In other words, the Veteran does not have any symptoms from her service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for left thumb arthritis and ganglion cyst is granted.

For the entire period of appeal, a rating in excess of 20 percent for the right shoulder disability is denied.

For the period of appeal prior to April 12, 2017, a rating in excess of 10 percent for the skin disability is denied.

For the period of appeal from April 12, 2017, a rating in excess of 60 percent for the skin disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


